Title: To Benjamin Franklin from the Vicomte de Sarsfield, 5 June 1781
From: Sarsfield, Jacques-Hyacinthe, vicomte de
To: Franklin, Benjamin


Paris le 5 Juin 1781
On a dit Monsieur, au jeune homme qui vous remettra Cette lettre que vous vous trouviez souvent dans le cas d’avoir a faire travailler des gens qui Sachent Ecrire correctement, Et Calculer. Il me demande une lettre pour Se presenter a vous.
Je la lui accorde volontiers. Il m’est fort recommandé, nommement par M Lancien archeveque d’Embrun Et Je crois que si vous avez besoin de l’employer, Il pourra Vous servir utilement.
Je compte aller avant de partir vous renouveller lassurance Des sentimens dAttachement avec lesquels Jay lhonneur DEtre depuis longtems Monsieur Votre tres humble Et tres obeissant Serviteur
SARSFIELD
 
Addressed: Monsieur / Monsieur franklin Ministre / plenipotentiaire des Etats reunis / d’Amerique / a Passy
